 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDREEVES INSTRUMENT CORPORATIONandINTERNATIONALUNION OF ELECTRICAL, RADIO AND MACHINE WORKERS,C.I.O., Petitioner. Case No. 2-RC-4683. May 4, 1953SUPPLEMENTALDECISION,ORDER AND SECONDDIRECTIONOF ELECT16NOn October 2, 1952, pursuant to the Board's Decision andDirection of Election,' an election by secret ballot was con-ducted under the direction and supervision of the RegionalDirector for the Second Region, among employees in the unitheretoforefound appropriate. At the conclusion of the electiona tally of ballots was furnished the parties. The tally showsthat of about 1,470 eligible voters, 1,376 cast ballots, of which595 were for the Petitioner, 737 were against the Petitioner,40 werechallenged, and 4 were void.On October 7, 1952, the Petitioner filed eight objections toconduct affecting the results of the election. In accordancewith the Rules and Regulations of the Board, the RegionalDirector conducted an investigation of the objections and onJanuary 16, 1953, issued and served on the parties his reporton objections.The Regional Director found that objections 3through 8 were without merit and recommended that theseobjections be overruled. As to objections 1 and 2, he foundthat they raised substantial and material issues with respectto the election, and thus recommended that the Board set asidethe election.'Thereafter the Employer filed timely exceptions to the Re-gional Director's recommendation that objections 1 and 2 besustained.As no exceptions have been filed to the RegionalDirector's recommendations that objections 3 through 8 beoverruled, the Board accordingly adopts such recommendationswithout further comment. Objection 2 and the Employer'sexceptionspertaining thereto raiseissues ofcredibility whichwould properly require a hearing for their resolution. However,inview of their disposition of the case, a majority of theBoard finds it unnecessaryto pass onobjection 2.Objection 1 alleges that a speech repeated by the Employerto different groups of its employees on election eve interferedwith the election. The Regional Director, against the contrarycontentionof the Employer, found: (1) That the speecheswere made under circumstancesso as torender the BonwitTellers principle applicable; and (2) that the contents of thespeecheswent beyond the protection of Section 8 (c) of theAct.With respect to the application of the Bonwit Teller principle,the pertinent facts areas follows:The Employeroperatestwo plants, one in New York City andthe other at Roosevelt Air Field in Mineola, Long Island. The1100 NLRBNo. 194.=Because the challenges could not affect the results of the election,the Regional Directormade no report concerning the challenges.SBonwit Teller, Inc., 96 NLRB 608, enfd.as mod.197 F.2d 640(C. A. 2). REEVES INSTRUMENT CORPORATION611New York City plant has both a day and a night shift. TheMineola plant has only a day shift. The day shift at each plantruns from 8:00 a.m. to 6:30 p.m., while the night shift at theNew York City plant runs from 6:30 p.m. to 5:30 a.m. Duringworking hours at approximately 5 p.m. on October 1, 1952, theday preceding the election, the speech advertedto was trans-mitted by means of a wire recorder over the public addresssystems at both plants, simultaneously. This samespeech wassimilarly repeated about 7 p.m. for the benefit of the nightshift at the New York City plant. Prior to such speeches, therecord reveals that the Petitioner on various dates distributedleaflets which contained the following statements:Right before the last union election, Reeves' Mr. Bonneraddressed the employees over the public address system.[March 25, 1952, leaflet]There will be a speech, carefully written and reviewedby the Company's lawyers, between now and election date.[March 31, 1952, leaflet]As it is, wenever seehim. We only hear from him atelection time and then it is over the PA System or throughthemedium of a rubber stamp signature at the foot of aletter carefully prepared by all theprofessional ghostwriters. Some new employees who didn't have the pleasureof hearing Mr. Bonner speak against the Union in Novem-ber 1950 think he is a mythical person. . . . No amount ofdouble talk or company hocum or last minute emptypromises will change our minds to secure the Union now.[September 29, 1952, leaflet 3 days before the election]In addition, the Regional Director's report, as supplementedby the Employer's brief,4 reveals that a leaflet entitled"Rumors Won't Work" was distributed about 12 hours after theEmployer's 5 p.m. speeches and that a second leaflet entitled"Bonner5 at Bat--No Runs--No Hits" was distributed onelec-tion day. As the contents of such leaflets are nowhere set forth,it is impossible to determine whether these leaflets, as allegedby the Employer in its exceptions, were in reply to the speeches,although the caption of the second leaflet strongly suggests thatit,at least, is a reply leaflet. Concededly, no request to addressthe employees similarly was made by the Petitioner before orafter the Employer's speeches.Upon the basis of the foregoing facts, the Regional Directorspecifically found that the Employer, in effect, denied an equalopportunity to the Petitioner to present its views by so timingits speeches as to preclude the possibility of an effective re-quest by the Petitioner to address the employees similarly,4 The Employer's brief contains allegations of fact which are not contained in the RegionalDirector'sreport.As these allegationsmerely amplify facts revealed by the RegionalDirector's investigation,and are not contradicted thereby,or challenged in any exceptionsfiled by the Petitioner,we shall, for the purpose of this Decision,accept such allegationsas proved.SBonner is the Employer's president. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thereby interfered with the election within the rule of TheHills Brothers Company6 and Foreman and Clark,Inc.' cases.In so finding, the Regional Director held that the Petitioner'santicipation that such a speech might be made by the Employerwas not a material factor.In its exceptions and brief, the Employer argues that thetimingof its speeches did not, in fact, foreclose the possibilityof a subsequent effective request by the Petitioner to reply. Itfurther contends that, in any event, the Petitioner's knowledgeof the likelihood of a speech should be given weight in deter-mining whether the absence of a request by the Petitioner mustbe attributed to the Petitioner's lack of opportunity, by virtueof the Employer's conduct, to make such a request. Contraryto the' conclusions of the Regional Director, we believe that theEmployer's second contention has merit.The Petitioner, as shown by the leaflets, anticipated severalmonths beforehand that a speech might be made by the Employerjust before the election. Yet, concededly, no request to addressthe employees was ever made by the Petitioner, although therewas ample time before the election to make an effective requestto answera possible speech by the Employer. Nor is there anyevidence in the record indicating that such a request would havebeen futile. This fact, together with the fact that the contentsof the leaflets presuppose that a speech would be made andattempted to rebut any effect such a speech might have on theemployees,suggeststhat the Petitioner voluntarily electedsuch method to answer in advance. Under all the circumstances,we believethat the Petitioner had an ample opportunity to makea requestand, having failed to do so, cannot be heard to com-plain if the Employer may have timed his speeches so as tohave the last word.' Accordingly, in the context of the factsof this case, we unanimously hold that the Employer's speechesdidnot constitute interferencewith the election so as towarrant the application of the principle enunciated in theBonwit Teller case.With respect to thecontentsof the Employer's speechrepeated to the different shifts on election eve, the followingportionsare in issue:1.Theseincreases,together with the cost of living in-crease, are now part of your basic pay and, unless we arecompelled to do so by the terms of a union contract, theywill not be reduced or taken away. . . .2. . . . To staff this new plant,' we, of course, hope andexpect to draw upon our own personnel to fill the super-visory and executive positions which will be created bythismove. We expect to fill these positions based onability and experience--unless we are prevented fromdoingso by inflexible clauses in the union contract.6100 NLRB 9647101 NLRB 40 (ChairmanHerzog dissenting).'See Snively Groves, Inc., 102 NLRB 1617; Silver Knit Hosiery Mills, Inc.. 99 NLRB 422;cf. Foreman & Clark, Inc.,supra; HillsBrothers Co., supra.2 In the near future,the Employer plans to erecta new planton Long island. REEVES INSTRUMENT CORPORATION ,6133.At Reeves, we have always had a healthy; respect forthe individual and his rights without discrimination on anyscore.As an example of our respect for the rights of in-dividuals,Reeves' employees not only, receive all es-tablishednational holidays off with pay, but we haverecently filed a request to add ,Election Pay, ,to the listof paid holidays. In addition, our employees get theirown religious holidays off, also with pay--or,theyget timeoff with pay to attend special observances. ,RThe Regional Director found that the first two statementsconstituted implied threats that the employees were going tolose benefits previously obtained. Unlike the Regional Director,the Board unanimously finds no threat of-reprisal either im-plicit or explicit in these statements, but rather a recitationof the possible consequences flowing from selection of thePetitioneras bargaining representative. As such, it wasprivileged electioneering.10Turning to the third portion of the Employer's speech setforth above, however, a majority of the Board agrees with theRegional Director that the Employer interfered with the elec-tion by announcing to the employees that it'had filed a requestwith the Wage Stabilization Board to,add election day to thelist of paid holidays. The record shows that on- August 26, 1952,about 1 month before the election but after 't'he'-filing of thepetition herein, the Employer made such application to WageStabilization Board. This application was approved on October3,1952, the day after the Board-directed election herein. TheEmployer had waited to announce the fact of this applicationto its employees until its election-eve campaign speeches onOctober 1. Clearly by this announcement the Employer waspromising an economic benefit to its employees subject onlytoWage Stabilization Board approval. We do not question theEmployer'sgoodfaith and laudable objective in petitioning theWage Stabilization Board for permission to make election dayan extrafull holiday.11 The vice in the Employer's conductlies inthe fact that the announcement' was made on the eve ofthe election. We are satisfied that the relationship` between theannouncement and the election was not "mere temporal coin-cidence,"which is not per se objectionable,12 but ratherreflectedan intentto interfere with the election. The Employer'scontentionthat its announcement was timed to insure that theemployees voted in the national elections does not explain awaythe delay of the Employer in making that announcement after itsapplication to the Wage Stabilization Board, or the fact that,having waited that long, there was ample time to wait 2 days'OSilverKnit Hosiery Mills,Inc.,supra;Cleveland Plastics.Inc., 85 NLRB513; L. H.Butcher Company, 81NLRB 1184.it Under State law, the employees were entitled to 2 hours'leave to vote.12 United Screw&Bolt Corp.,91 NLRB 916:283230 0 - 54 - 40 6 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonger and inform the employees after the Board election.13 Onthe contrary, the fact that the announcement was made as partof a speech directed towards influencing the employeesagainstvoting for the Petitioner is indicative of its ulterior purpose.14Accordingly, we find that by such announcement to the em-ployees of the extra holiday the Employer interfered with theemployees' freedom of choice in the selection of a bargainingrepresentative, and we shall order that the election be set asideand a new election be conducted.15ORDERIT IS HEREBY ORDERED that the election held on October2, 1952, among the employees of the Reeves Instrument Cor-poration at its plants in New York City and Mineola, New York,be, and it herebyis, set aside.[Text of Second Direction of Election omitted from publica-tion.]Members Murdock and Peterson dissenting in part only:We cannot agree with our colleagues that the conduct of theEmployer in announcing the fact that it had applied to the WageStabilizationBoard to add election day to its list of paidholidays warrants setting aside the election, in the absence ofany evidence showing that such application was made by the Em-ployer in bad faith. In any event, we believe that this conductby the Employer was too insubstantial to afford a sufficientbasis for setting aside the election.As we agree with our colleagues that the application of theBonwit Teller principle is unwarranted here, we would directa hearing on the Petitioner's second objection and the Em-ployer's exceptions pertaining thereto.15 The national elections were still a monthaway Contraryto the Employer's contentionsin itsexceptions and brief,it is immaterial that the granting of the additionalholiday mayhave beenpreviouslydetermined in good faith,if it was announced for the purpose of inter-fering withthe employees'self-organization or that the additionalholiday wasnot conditionedon the resultsof the election. Hudson Hosiery Company, 72 NLRB 1434; Joy Silk Mills,Inc., 85 NLRB 1263, at 1287,enfd.185 F. 2d 732 (C.A.D.C.);Schwarzenbach HuberCompany,85 NLRB 1490.Moreover,as such announcementwas the firstinkling that employeeshad of the fact thatan application to the Wage Stabilization Board was filed, theEmployer's related argumentthatsuchannouncement was, at most,a reminder of past benefits has no merit.UnitedScrew & BoltCorp.,supra.14As to the applicabilityof Section 8 (c) ofthe Act, itiswell established that the an-nouncement of benefits is without the protectionof this section.Spengler-LoomisMfg. Co.,95 NLRB 243.15 The LewisEngineeringCompany, 101 NLRB 484; Shelbyville Desk Company, 72 NLRB925; LaSalleSteel Company,72 NLRB 411;Shreve andCompany, 57 NLRB 1483.